Citation Nr: 0601424	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-17 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
also claimed as a nervous condition.  



REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen, Claims 
Agent



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from July 1983 
to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO).  That rating decision denied 
entitlement to service connection for a nervous condition.  

A motion to advance this case on the Board's docket, was 
granted by the Board in November 2003, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The case was previously before the Board, and was most 
recently remanded in December 2004 for additional 
adjudication by the RO.  The requested action has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The veteran has current diagnoses of various psychiatric 
disorders including:  paranoid schizophrenia, depression, and 
obsessive-compulsive disorder.  

2.  The service medical records do not reveal that the 
veteran had any complaints of, or treatment for, any 
psychiatric disorder during service.

3.  The service medical records do reveal that the veteran 
was treated for Hepatitis B during service.

4.  Private medical records reveal treatment for depression 
and anxiety neurosis in November 1987, which is within four 
months of his separation from service.

5.  There is medical evidence of record which relates at 
least a portion of the veteran's current psychiatric symptoms 
to military service.  

CONCLUSION OF LAW

A psychiatric disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for a psychiatric disorder.  
This is so because the Board is taking action favorable to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for a 
psychiatric disorder.  As noted above, the veteran had active 
service from July 1983 to July 1987.  The veteran's service 
medical records are complete and there is no indication in 
any of these records that the veteran had any complaints of, 
or treatment for, any psychiatric disorder during service.  
The service medical records do reveal that the veteran was 
diagnosed with, and successfully treated for, Hepatitis B.  
While there is no formal separation examination report of 
record, a June 1987 medical note sates that the veteran's was 
"found physically fit for discharge."  

Private medical treatment records reveal that the veteran 
presented with symptoms of depression and anxiety in November 
1987, which is only four months after the veteran separated 
from service.  A December 1987, treatment entry indicates 
that the veteran was diagnosed with a "neurosis of anxiety 
and depression."  A private medical treatment record dated 
in May 1989 reveals a diagnosis that anxiety disorder and 
depression need to be ruled out.  However, this record 
indicated that the veteran was being treated with 
psychotropic medications, including Thorazine, at this time.  

VA treatment records dated in 1997 reveal varying psychiatric 
diagnoses including anxiety disorder and dysthymia.  In May 
1997, a private psychiatric evaluation of the veteran was 
conducted.  This report refers to symptoms of nervousness 
during service, which are unsupported by the service medical 
records.  The diagnosis was depression and obsessive-
compulsive disorder.  

In May 2000, a private psychiatrist submitted a medical 
opinion which stated that the veteran's has "obsessive ideas 
about hepatitis and that he has periodic blood tests for fear 
that it will develop again."  In June 2001, a VA psychiatric 
examination of the veteran was conducted and indicated that 
the veteran had a diagnosis of mild dysthymia.  

In October 2001, the veteran's treating VA psychiatrist 
submitted a letter in support of the veteran's claim.  The 
psychiatrist acknowledged that the veteran's psychiatric 
symptoms had been variously diagnosed over the years.  
However, the current diagnosis was paranoid schizophrenia 
which included delusions of contamination by Hepatitis B.  

The Board sought the opinion of an Independent Medical Expert 
(IME), who reviewed the medical evidence of record.  The IME, 
in letters dated in July and August 2002, stated that the 
veteran did not have a psychosis and that the veteran had 
anxiety and mood disorders which were unrelated to service.  
Moreover, the opinion was that the veteran's inservice bout 
of Hepatitis B did not affect the his nervous system and was 
not the cause of any current psychiatric disorder.  

Recent VA medical treatment records clearly reveal that the 
veteran is being treated for paranoid schizophrenia with 
psychotropic medication.  In January 2005, the veteran's 
treating VA psychiatrist submitted another letter which 
addressed issues raised by the IME opinion and restated that 
the veteran's current psychiatric disorder is related to 
service.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The veteran has a diagnosis of a current psychiatric 
disability which has recently be diagnosed as paranoid 
schizophrenia in VA treatment records.  The veteran's service 
medical records do not reveal the presence of any psychiatric 
disorder during service.  However, he did manifest symptoms 
of depression and anxiety within four months of separation.  
However, there is no diagnosis of a psychosis within a year 
after service and the evidence of record does not tend to 
establish that symptoms of anxiety and depression shortly 
after service were early manifestations of the schizophrenia 
that was subsequently diagnosed.  As such, service connection 
for schizophrenia on a presumptive basis is not warranted.  
However, a private psychiatrist and the veteran's treating VA 
psychiatrist both indicate that the veteran has obsessional 
and delusional components of his current psychiatric disorder 
which fixate upon recurrent infection with Hepatitis B, for 
which the veteran was treated during service.  These two 
opinions outweigh the opinion of the IME which indicates that 
the psychiatric disorder is unrelated to service or the 
inservice Hepatitis B.  As such, the evidence of record 
supports a grant of service connection for a psychiatric 
disorder.  Accordingly, service connection for a psychiatric 
disorder is granted.  


ORDER

Service connection for a psychiatric disorder is granted.  


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


